COLT, Circuit Judge.
Upon full consideration of the evidence, we have no doubt that Charles R. Gray and Frederick W. Gray, at the time they severally made the assignments to the defendant below, and for many years previous thereto, were of weak mind, and, in consequence, the easy subjects of undue influence. Further, in conformity with the principles and decisions of courts of equity both in this country and in England, we have no question that the relation of attorney and client, under the circumstances disclosed in these cases, renders the assignments invalid. To reverse the decree in these eases, as was said in Broun v. Kennedy, “would be to unsettle the law upon a point on which the best interests of society require that it should be absolutely adhered to.” 4 De Gex, J. & S. 217, 222. In our judgment, these cases are free from doubt, and we need add nothing to the clear and comprehensive opinion of the circuit court. Decrees affirmed, and the costs of appeal are awarded in each case to the appellee.